Citation Nr: 1643852	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-44 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for pleuropericarditis.

2.  Whether new and material evidence has been received to reopen the claim for service connection for organic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) in the Army Reserve from February 27, 1986, to April 15, 1986, a period of 1 month, 19 days.

In March 2011, he testified via video conference at a hearing before a Veterans Law Judge (VLJ).  That VLJ has since retired from the Board and in September 2015, he declined the offer of another hearing.  Therefore, adjudication of this appeal may go forward without scheduling another hearing. A transcript of the prior hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of procedural background, the issues on appeal were initially adjudicated by the Board in January 2014.  The Board denied reopening the claims as new and material evidence had not been received to reopened service connection for pleuropericarditis and organic heart disease.  Thereafter, in an October 2014 Joint Motion for Remand (JMR), the Veterans Claims Court vacated the Board's January 2014 decision.  In December 2014, the Board remanded both claims.  In January 2016, the Board reopened and denied service connection for pleuropericarditis and denied reopening service connection for heart disease.  

Further, the claim for service connection for a lung disorder, to include bronchitis and pneumonia, is currently in remand status.  The Board initially denied reopening service connection for a lung disorder in January 2014.  Thereafter, in an October 2014 JMR, the Court vacated the Board's January 2014 decision and remanded the claim.  In December 2014, the Board again reopened and denied the claim for service connection for a lung disorder, and again, in February 2016, the Court vacated and remanded the issue.  In July 2016, the Board reopened and remanded the claim for additional development, to include a medical opinion.  This issue is still in remand status and a supplemental statement of the case has not been issued and the claim has not yet been returned to the Board.

In the most recent August 2016 JMR, the Court vacated and remanded the January 2016 Board decision which denied entitlement to service connection for pleuropericarditis, and denied a request to reopen a previously denied claim of entitlement to service connection for organic heart disease.  The JMR indicated that the parties made "no agreement as to whether the Board committed any error in its decision, they do agree that, in the interest of judicial economy, the Court should vacate that decision and remand the matters adjudicated therein."

Given the Court's February 2016 remand of the claim for service connection for a lung disability to the Board, and given the Board's July 2016 remand of that claim to the agency of original jurisdiction (AOJ), the parties agreed that judicial economy reasons (and no other reasons) justified remanding the claims for service connection for pleuropericarditis and whether new and material evidence had been received to reopen service connection for a heart disorder.  

In particular, because of the intertwined nature of the claims and theories raised in support of them, additional development of the lung disability claim (currently in remand status) could affect the claims currently on appeal.  The parties agreed that the Board should remand these matters to the AOJ to be considered alongside the currently pending claim of entitlement to service connection for a lung disorder.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the record and readjudicate in a supplemental statement of the case the claims on appeal (which have been determined to be intertwined with the previously remanded claim for service connection for a lung disorder, to include bronchitis and pneumonia).  Then, afford the appellant and his representative an opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


